In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent Board of Assessors of the County of Nassau denying petitioner’s application for a real property tax exemption, petitioner appeals from a judgment of Supreme Court, Nassau County (Farley, J.), entered April 28, 1981, which, inter alia, dismissed the proceeding. Judgment reversed, on the law, without costs or disbursements, petition granted and respondent is directed to enter the subject property on the assessment roll as exempt from taxation and to refund to petitioner the real property taxes on the property that were paid by it. Since the statutory criteria of section 421 of the Real Property Tax Law were met, the exemption should have been granted (see Matter of Erie County Agric. Soc. v Cluchey, 40 NY2d 194; Williams Institutional Colored M. E. Church v City of New York, 275 App Div 311, 316, affd 300 NY 716; People ex rel. Doctors Hosp. v Sexton, 267 App Div 736, 740, affd 295 NY 553). Lazer, J. P., Gibbons, Cohalan and Bracken, JJ., concur.